Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of March 7, 2008
(the “Effective Date”), by and between AMERICAN VANGUARD CORPORATION, a Delaware
corporation (the “Company”), and DAVID JOHNSON (“Employee”) to set forth the
terms and conditions of the Company’s employment of Employee.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Employment.

(a) The Company hereby employs Employee and Employee hereby accepts employment
by the Company pursuant to the terms and conditions of this Agreement.

(b) Employee is engaged by the Company with such title and capacity as set forth
in the Schedule of Responsibilities attached to this Agreement as Schedule “A”
(the “Schedule of Responsibilities”). Employee shall fully, faithfully,
diligently and competently render the services and perform the duties described
in the Schedule of Responsibilities and such other duties not inconsistent
therewith that may be assigned to Employee from time to time by the Company.
Employee shall conform to and comply with the lawful and reasonable directions
and instructions given to Employee by the Company.

(c) Employee shall devote Employee’s full time, attention and energies to the
business of the Company during Company working hours. Employee shall use
Employee’s best efforts to further enhance and develop the best interests and
welfare of the Company. The Company shall be entitled to all of the benefits,
profits and other results arising from or incident to all work, services and
advice of Employee.

(d) Employee shall not be employed or engaged in any other business activity,
whether or not such activity is pursued for gain, profit, or other pecuniary
advantage, without the prior written consent of the Company.

(e) The Company will advise Employee of its corporate rules, policies and
procedures then in effect and as may be amended or adopted by the Company from
time to time in the Company’s sole and absolute discretion (the “Company
Policies”). Employee shall comply with all Company Policies. If there are any
inconsistencies between any term of this Agreement and any of the Company
Policies, this Agreement shall govern and control.

2. Period of Employment. Employee’s employment by the Company shall be for a
period of one (1) year, commencing on the Effective Date and ending

 

-1-



--------------------------------------------------------------------------------

not later than one (1) year after the Effective Date, unless earlier terminated
pursuant to Section 6 of this Agreement (the “Employment Period”). After the
Employment Period, Employee shall be an “at will” employee of the Company.

3. Compensation. For services rendered to and duties performed by Employee for
the Company during the Employment Period pursuant to the terms and conditions of
this Agreement, the Company will offer to Employee such compensation and
benefits specifically set forth in the Compensation Schedule attached to this
Agreement as Schedule “B” (collectively, the “Compensation”).

4. Business Expenses. The Company, pursuant to its Company Policies, will
reimburse Employee for reasonable and necessary expenses incurred within the
scope of Employee’s employment in carrying out Employee’s services and duties
under this Agreement, provided that such expenses are (a) deductible by the
Company to the maximum extent permitted under the relevant rules and regulations
of the Internal Revenue Code, (b) incurred and submitted for reimbursement in
accordance with the Company Policies, and (c) evidenced by itemized and
documented accounting of such expenditures.

5. Withholdings. The Company shall deduct and withhold from all compensation
payable to Employee hereunder, including, without limitation, the Compensation,
all applicable federal, state and local income and employment withholding taxes
and any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances, or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to Employee.

6. Termination.

(a) Termination for Cause. The Company shall have the right to terminate
Employee’s employment for “Cause” (as defined below) at any time, without prior
notice. In the event of termination of Employee’s employment for Cause, all
rights of Employee (and Employee’s dependents and legal representatives) under
Sections 1, 2 and 3 of this Agreement shall cease as of the date of such
termination. For purposes of this Agreement, termination for “Cause” by the
Company will include a determination made by the Company in its discretion that
Employee:

(1) has been convicted of or pled guilty or nolo contendere to (i) a felony or
misdemeanor involving moral turpitude that is likely to impair Employee’s
ability to perform under this Agreement or otherwise have a significant adverse
effect upon the Company, any of its affiliates, or any of their businesses or
reputations, or (ii) a felony or misdemeanor which results in a term of
incarceration in any correctional institution;

 

-2-



--------------------------------------------------------------------------------

(2) has committed or conspired to commit an act of dishonesty, theft, gross
carelessness, or other misconduct against the Company or any of its affiliates;

(3) has engaged in the use of alcohol or any illegal drug or intoxicant, or
distributed or conspired to distribute any such substance, during working hours
or at any facilities of the Company or any of its affiliates;

(4) has committed or conspired to commit any act or series of acts that
constitute harassment or discrimination based on an unlawful classification;

(5) has committed or conspired to commit any act or series of acts without
approval by the Company’s Board of Directors which would likely have a
significant adverse effect on the Company, any of its affiliates, or any of
their businesses or reputations;

(6) has engaged in a willful or negligent failure to perform duties or services
for the Company;

(7) has improperly used or disclosed, or conspired to improperly use or
disclose, confidential or proprietary information of the Company or any of its
affiliates; or

(8) has committed any act or omission that constitutes a material breach by
Employee of any of Employee’s obligations or agreements under this Agreement,
but only after the Company has provided notice of such breach to Employee and
Employee fails or refuses to correct such breach within ten (10) days of such
notice; provided, however, that no prior notice is required for any event set
forth in conditions (1) through (7), inclusive, of this Section 6(a).

(b) Termination Due to Death or Disability. If Employee, due to physical or
mental disability or incapacity as determined by the Company in its discretion,
is unable to perform Employee’s duties under this Agreement, the Company shall
have the right to terminate Employee’s employment on thirty (30) days’ prior
written notice. If Employee is able to and recommences rendering services and
performing Employee’s duties under this Agreement within such thirty (30)-day
notice period, such notice shall be vitiated. In addition, in the event of
Employee’s death or disability, Employee or Employee’s personal representatives,
as the case may be, shall be entitled to receive all earned but unpaid
compensation through the date of termination on a pro rated basis.

(c) Termination Without Cause. Notwithstanding anything to the contrary, the
Company shall have the right to terminate Employee’s employment without Cause or
for any or no reason, at any time, effective immediately upon notice to
Employee. If the Company exercises its rights under this Section 6(c)

 

-3-



--------------------------------------------------------------------------------

during the Employment Period and provided that Employee sign a release and
waiver acceptable to the Company in its discretion, the Company will pay to
Employee as severance, an amount equal to the Employee’s annual base salary. In
the event of termination of Employee’s employment pursuant to this Section 6(c),
all rights of Employee (and Employee’s dependents and legal representatives)
under Sections 1, 2 and 3 of this Agreement shall cease as of the date of such
termination. Further, if the Company exercises its rights under this
Section 6(c) during the second full year of employment and provided that
Employee signs a release and waiver acceptable to the Company in its discretion,
the Company will pay to Employee as severance an amount equal to the Employee’s
annual base salary. Notwithstanding anything to the contrary in the foregoing,
severance payment(s) made under this paragraph 6(c) are intended to be in lieu
of, and not in addition to any severance payment made under the
Change-in-Control Severance Agreement attached hereto as Exhibit E. Thus, if
Employee qualifies for a severance payment under the Change-in-Control Severance
Agreement, then he shall not be entitled to payment for severance under this
paragraph.

7. Disclosures and Assignment of Rights.

(a) Employee hereby agrees promptly to disclose to the Company and Employee
hereby, without further compensation, assigns and agrees to assign to the
Company or its designees, Employee’s entire right, title, and interest in and to
all designs, trademarks, logos, business plans, business models, business names,
economic projections, product innovations, discoveries, formulae, processes,
manufacturing techniques, trade secrets, customer lists, supplier lists,
inventions, research, improvements, ideas, know-how, patents, service marks, and
copyrightable works (collectively, “Inventions”), including, without limitation,
all rights to obtain, register, perfect and enforce all Inventions, which relate
to Employee’s work for the Company, whether or not during normal working hours,
or which are aided by the use of Company experience, time, material, equipment,
or facilities; it being understood, however, that no rights are hereby conveyed
in Inventions, if any, made by Employee prior to Employee’s employment with the
Company and disclosed pursuant to Section 7(c) of this Agreement.

(b) Employee agrees to perform, during and after the Employment Period, all acts
deemed necessary or desirable by the Company to permit and assist it, at its
reasonable expense, including execution of documents and assistance and
cooperation in legal proceedings, in obtaining and enforcing the full benefits,
enjoyments, rights and title in the items assigned to the Company as set forth
in Section 7(a) of this Agreement.

(c) Except as specifically set forth in the Disclosure of Inventions attached to
this Agreement as Schedule “C” (or if nothing is listed therein), there are no
Inventions that Employee wishes to exclude from the operation of Section 7(a) or
7(b) of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(d) Employee understands, and hereby acknowledges having received notice, that
Sections 7(a) and (b) of this Agreement do not apply to an invention which
qualifies fully under the provisions of California Labor Code Section 2780,
which is substantially set forth in Schedule “D” attached to this Agreement.

8. Conflicts of Interest. Employee recognizes that Employee owes a primary and
fiduciary duty to the Company and that Employee shall not have any interest,
financial or otherwise, direct or indirect, or engage in any business or
transaction of any nature, which is in conflict with the proper and faithful
discharge of Employee’s duties and services as an employee of the Company.
Without limiting the generality of the foregoing, Employee shall not, while
employed by the Company, directly or indirectly:

(a) be employed by or receive any compensation from a customer, supplier or
competitor of the Company or any of its affiliates;

(b) have any ownership or financial interest of any nature in a customer,
supplier or competitor of the Company or an of its affiliates, except where such
ownership is stock in a corporation and consists of less than one percent
(1%) of the outstanding capital stock of the corporation and where such stock is
publicly traded and listed on a recognized stock exchange or actively traded in
the over-the-counter market;

(c) have or participate in any dealings on behalf of the Company with a
customer, supplier or competitor of the Company or any of its affiliates that
employs, or more than five percent (5%) of whose ownership interest is
beneficially held by, Employee’s spouse or any brother, sister, parent, child or
grandchild of Employee or Employee’s spouse, or any person living in Employee’s
household or the spouse of any of the foregoing persons;

(d) engage or participate in any activity, business enterprise, business
opportunity, employment, occupation, consulting, or other business activity
which the Company shall reasonably determine to be, or reasonably planned to be,
in competition with the Company or any of its affiliates, or to interfere with
Employee’s duties as an employee of the Company; or

(e) solicit, accept or receive any gift having a value of Fifty Dollars ($50) or
more, whether in the form of money, service, loan, hospitality (except for
ordinary business meals), thing or promise, or in any other form, under
circumstances in which it could reasonably be inferred that the gift was
intended to influence Employee, in the performance of Employee’s duties on
behalf of the Company or was intended as a reward for any action on Employee’s
part on behalf of the Company, unless such fact or activity is first fully
disclosed in writing to the Company and the Company first approves in writing of
such fact or activity.

 

-5-



--------------------------------------------------------------------------------

9. Information of Others. Employee certifies and acknowledges that Employee will
not disclose or utilize in Employee’s work with the Company any secret or
confidential information of others (including any prior employers), or any
inventions or innovations of Employee’s own which are not included within the
scope of this Agreement.

10. Confidential Information. The Company and/or one or more of its affiliates
may, from time to time, provide Employee with confidential information,
proprietary information, or trade secrets regarding the Company and/or one or
more of its affiliates, including, without limitation, information regarding
business methods, plan, products, pricing, customer lists, and other
confidential customer information, including, but not limited to, contact names,
purchasing authority(ies), product, know-how and/or customer service
requirements, buying patterns and other proprietary information (collectively,
“Confidential Information”). Except in furtherance of the Company’s business and
without the Company’s prior written consent, Employee shall not, directly or
indirectly, disclose, use, communicate, appropriate, or exploit any Confidential
Information during the Employment Period and thereafter.

11. Non-Solicitation. Upon termination of Employee’s employment with the
Company, for any reason whatsoever, and regardless of whether the Company or
Employee initiated the separation, Employee shall not, for a period of two
(2) years from the date of termination, directly or indirectly, solicit or in
any other manner contact or deal with any customer or client of the Company whom
Employee serviced or had contacts with as an employee of the Company during the
Employment Period for the purpose of offering or attempting to offer to said
customer or client any product or service similar to or competitive with any
product or service manufactured, sold, distributed, or provided by the Company
as of the date of Employee’s termination, either as a principal, consultant,
representative, employee, or more than five percent (5%) stockholder. Employee
represents and warrants that Employee’s experience and abilities are such that
compliance with the covenants contained in this Section 11 will not cause any
undue hardship or unreasonable restriction on Employee’s ability to earn a
livelihood.

12. Non-Raiding. Employee will not, either during the Employment Period or for a
period of two (2) years thereafter, either directly or indirectly, hire,
solicit, induce or attempt to induce or encourage any of the Company’ employees,
agents, or contractors to cease or limit providing services to the Company.
Employee represents and warrants that Employee’s experience and abilities are
such that compliance with the covenants contained in this Section 12 will not
cause any undue hardship or unreasonable restriction on Employee’s ability to
earn a livelihood.

13. Return of Property. Employee agrees that upon request by the Company, and in
any event upon termination of employment, Employee shall turn over to the
Company all Confidential Information, Inventions, documents, notes, papers, and
other material in whatever media relating to the Company in

 

-6-



--------------------------------------------------------------------------------

Employee’s possession or control, together with all material, documents, notes,
pagers, and other work product in whatever media which is connected with or
derived from Employee’s services to the Company whether or not such material is
in Employee’s possession or control.

14. Remedies. Employee recognizes and acknowledges that a breach of any
provision under Sections 7, 8, 9, 10, 11, 12 and/or 13 of this Agreement could
not reasonably be compensated in damages in an action at law and that the
Company and/or any of its affiliates shall be entitled to injunctive relief
obtainable in a court of competent jurisdiction, which may include, but shall
not be limited to, restraining Employee from rendering any service which would
breach this Agreement. Notwithstanding the foregoing, no remedy conferred by any
of the specific provisions of this Agreement, including, without limitation,
this Section 14, is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and in addition to every other remedy given
under this Agreement now or hereafter existing at law or in equity or by statute
or otherwise. The election of any one or more remedies by the Company and/or any
of its affiliates shall not constitute a waiver of the right to pursue other
available remedies. These obligations shall survive the termination of
Employee’s employment.

15. Arbitration. Except as provided in this Section 15, any and all claims
between Employee and the Company, any of its affiliates and/or any of their
respective directors, officers, employees or agents that arise out of Employee’s
employment, including, without limitation, disputes involving the terms of this
Agreement, Employee’s employment by the Company or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, and any claims of discrimination or other claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the California Fair Employment and Housing Act,
or any other federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of Employee’s employment with the Company or Employee’s termination,
shall be resolved through final and binding arbitration. The only claims not
covered by this Section 15 are claims for equitable relief for violation of any
provision under Sections 7, 8, 9, 10, 11, 12 and/or 13 of this Agreement and
claims for benefits under the workers’ compensation or unemployment insurance
laws, which will be resolved pursuant to those laws. Notices of requests to
arbitrate a covered claim must be made within the applicable statute of
limitations. Binding arbitration will be conducted in Orange County, California
in accordance with the rules and regulations of the American Arbitration
Association (“AAA”). Discovery may be carried out under the supervision of the
arbitrator appointed pursuant to the rules of the AAA. Employee will be
responsible for paying the same fee to initiate the arbitration that Employee
would pay to file a civil lawsuit. The Company will pay any remaining cost of
the arbitration filing and hearing fees, including the cost of the arbitrator;
each side will bear its own attorneys’ fees, that is, the arbitrator will not
have authority to award attorneys’ fees unless a statutory section at issue in
the dispute authorizes the award of attorneys’ fees to the prevailing party, in
which

 

-7-



--------------------------------------------------------------------------------

case the arbitrator has authority to make such award as permitted by the statute
in question.

16. Miscellaneous.

(a) Survival. Sections 1, 2 and 3 of this Agreement, inclusive, shall terminate
upon termination of Employee’s employment with the Company, and all other
provisions of this Agreement shall survive such termination and be enforceable
in accordance with their terms.

(b) Attorneys’ Fees. In the event that an action or proceeding is brought to
enforce any provision under Sections 7, 8, 9, 10, 11, 12 and/or 13 of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs from the non-prevailing party.

(c) Waiver of Breach. The waiver by the Company of any breach of any provision
herein shall not be binding upon the Company unless in writing signed by the
Company, and shall not constitute a continuing waiver or a waiver of any
subsequent breach by Employee.

(d) Assignment. Neither this Agreement nor any of the parties’ rights and
obligations hereunder may be assigned by a party without the prior written
consent of the other party hereto; provided, however, that the Company may
assign any or all of its rights and obligations under this Agreement to (i) an
affiliate of the Company, or (ii) a surviving entity in connection with a merger
or consolidation involving the Company or a purchase or sale of all or
substantially all of the Company’s assets, so long as such surviving entity
assumes the Company’s obligations under this Agreement.

(e) Entire Agreement; Oral Statement Not Binding. This Agreement taken together
with the offer letter dated as of the date hereof contains the entire agreement
of the parties relating to the subject matter hereof and may not be waived,
changed, modified, extended or discharged orally, but only by agreement
specifically referencing this Agreement that is signed by the party against whom
enforcement of any such waiver, change, modification, extension or discharge is
sought. Employee acknowledges that the Company is not bound by any oral or other
unauthorized statements or promises regarding salary, benefits, length of
employment or any other conditions of Employee’s employment. All previous
agreements or arrangements between the Company and Employee are hereby
terminated. Each party acknowledges and agrees that no representations,
inducements, promises or agreements, orally or otherwise, have been made by
either party, or anyone acting on behalf of either party, that are not expressly
set forth in this Agreement, and that no other agreement, statement or promise
shall be valid or binding unless modified or amended pursuant to this
Section 16(e). This Agreement may not be modified or amended unless in writing
and signed by both Employee and the Company, acting through its Chief Executive
Officer or President.

 

-8-



--------------------------------------------------------------------------------

(f) Severability. If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction or
arbitrator, as the case may be, to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or arbitrator, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. Should any provision of this Agreement become or be
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

(g) Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

(h) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given and delivered if delivered by messenger, or
mailed by registered or certified mail, postage prepaid, return receipt
requested, to the parties at the addresses set forth below (or at such other
addresses for a party as shall be specified by like notice) and shall be deemed
given on the date on which so delivered by messenger or three (3) days following
the date on which so mailed.

 

If to the Company:

   4695 MacArthur Boulevard, Suite 1250    Newport Beach, California 92660   
Attn: Chief Executive Officer or              President

With copy to:

   Attn: General Counsel

If to Employee:

   [            ]    [                    ], or    at such other last known
address on record    with the Company.

(i) Enforceability. This Agreement does not in any way restrict Employee’s right
or the right of the Company to terminate Employee’s employment. This Agreement
inures to the benefit of the permitted successors and permitted assigns of the
Company, and is binding upon Employee’s heirs and legal representatives. No
course of conduct or failure or delay in enforcing any

 

-9-



--------------------------------------------------------------------------------

provision of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

(j) Headings. The headings of the sections or subsections in this Agreement are
for convenience only and shall not control or affect the meaning or construction
or limit the scope or intent of any of the provisions of this Agreement.

(k) Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event any ambiguity or question of intent
arises, this Agreement shall be construed as having been drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions
hereof. Any act or series of act required to be performed by the Company under
this Agreement shall be performed on behalf of the Company by its Chief
Executive Officer, President, or other officer duly authorized by the Company’s
Board of Directors.

(l) Facsimile Signatures. This Agreement may be executed by a party’s signature
transmitted by facsimile, and copies of this Agreement executed and delivered by
means of facsimile signatures shall have the same force and effect as copies
hereof executed and delivered with original signatures. The parties may rely
upon facsimile signatures as if such signatures were originals. A party
executing and delivering this Agreement by facsimile shall promptly thereafter
deliver a counterpart signature page of this Agreement containing said party’s
original signature.

(m) Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which when so executed shall be an original and all such
counterparts shall constitute one and the same instrument. Confirmation of
execution by electronic transmission of a facsimile signature page shall be
binding upon any party so confirming.

* * * *

[Remainder of page intentionally left blank; signatures follow]

 

-10-



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of the date first written above.

 

“Company” American Vanguard Corporation, a Delaware corporation By:     Name:  
  Title:    

 

“Employee”    DAVID JOHNSON

 

S-1



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE “A”

TO EMPLOYMENT AGREEMENT

SCHEDULE OF RESPONSIBILITIES

 

Title: Chief Financial Officer.

 

Location: Employee shall perform the services and duties principally at the
Company’s facility located at 2110 Davie Avenue, Commerce, California 90040, or
at such other location or locations as may be designated by the Company from
time to time.

Essential duties and responsibilities include, but are not limited to the
following:

 

  •  

Serve as key member of the Executive Management team.

 

  •  

Become conversant in the preparation and review of all disclosures to be
submitted to the SEC.including, without limitation:

 

  •  

Annual Report on Form 10-K; Annual Report to Stockholders;

 

  •  

Proxy Statement and related materials; Quarterly reports on Form 10-Q; Current
reports on Form 8-K; Other reports as needed.

 

  •  

Coordinate, design, implement and monitor compliance with the Sarbanes-Oxley
Section 404.

 

  •  

Participate in the development of the Company’s plans and programs as a
strategic partner. Evaluate and advise on the impact of long-range planning,
introduction of new programs, and strategies and regulatory action.

 

  •  

Provide strategic guidance and financial input on issues affecting the
organization; e.g., , evaluating potential alliances, acquisitions, and/or
mergers and investments.

 

  •  

Act as financial advisor for any contracts into which the Company may enter.

 

  •  

After gaining a thorough understanding of the Company’s costs and implementing
improved costing metrics, to forecast, plan, develop, and organize fiscal
budgets, and identify trends, market conditions, and competitive intelligence
for comparative purposes. Implement, direct, and evaluate the Company’s fiscal
performance while looking for continual improvement of the budgeting process.

 

  •  

Participate in financial disclosure controls committee.

 

  •  

Participate, in formulating and administering company policies and developing
long-range goals and objectives; confer with other executive and senior officers
and administrative personnel to review achievements and discuss required changes
in goals or objectives resulting from current status and conditions.

 

A-1



--------------------------------------------------------------------------------

Additional oversight and responsibilities include, but are not limited to the
following:

 

  •  

Coordinate, design, implement and monitor internal financial reporting systems,
financial controls, and management information systems in coordination with
automated financial reporting systems.

 

  •  

Prepare/write monthly, quarterly financial reporting to management and Audit
Committee/Board of Directors.

 

  •  

Plan and manage audits and reviews performed by the Company’s independent
auditors.

 

  •  

Responsible for federal, state and foreign taxes, including planning
opportunities. Direct and coordinate activities of employees, outside tax
specialists and accountants involved with tax preparation.

 

  •  

Develop cost accounting system to provide reliable cost data for management’s
decision making.

 

  •  

Interpret current policies and practices and plans implement new operating
procedures to improve efficiency and reduce costs.

 

  •  

Ensure compliance with local, state, and federal regulations.

Other Key Responsibilities

 

  •  

Optimize the handling of banking relationships and initiate appropriate
strategies to enhance cash and debt position.

 

  •  

Develop a reliable cash flow projection process and reporting mechanism that
includes minimum cash threshold to meet operating needs and forecasted financial
position, business activities, and reports required by regulatory agencies.

 

  •  

Interpret current policies, practices, and plans, and implement new operating
procedures to improve efficiency and reduce costs.

 

  •  

Ensure that institution reserves and/or financial condition meet legal
requirements (such as Financial Assurance: Title: 22 - DTSC).

 

  •  

Overall responsibilities for providing the Company’s management and employees
with top quality, consistently available computer service, support, training,
and maintenance of all computer systems used throughout the Company.

 

  •  

Create, maintain and enforce written policies and procedures regarding all
computer operations in the IT Department.

 

  •  

Evaluate new equipment, software, and processes. Recommend changes as
appropriate, and supervise the overall installation and implementation.

 

A-2



--------------------------------------------------------------------------------

  •  

Determine risks to which the Company is subject, particularly in connection with
financial controls and strategic financial planning, implement internal changes
to reduce risks, and work with the Sr. VP of Administration and Corporate
Finance to ensure that such risks are suitable insured, where practicable.

 

Dated:                                    Company Dated:                        
           Employee

 

A-3



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE “B”

TO EMPLOYMENT AGREEMENT

COMPENSATION SCHEDULE

Annual Base Salary: Pursuant to the terms and conditions of this Agreement, the
Company will pay to Employee an annual base salary of Two Hundred Forty Thousand
Dollars ($240,000), payable in accordance with the Company’s then-existing
payroll schedule, policies and procedures. The Company, in its sole discretion,
may otherwise from time to time increase Employee’s salary as it deems
appropriate, but such increases shall have no effect on or alter the obligations
of the Company or other rights of the Employee as provided under this Agreement.

Stock Options: Subject to terms and conditions of the 1994 Stock Incentive Plan,
as amended, of American Vanguard Corporation, a Delaware corporation (“American
Vanguard”), and the execution of a Stock Option Agreement containing terms and
conditions by and between Employee and American Vanguard, Employee will be
granted options in a number of shares of the Company’s Common Stock equal to the
quotient (rounded to the nearest whole number) of $100,000.00 divided by the
fair market value of such stock (as expressed in dollars per share) as of the
date of the option award. Such options which will vest in three equal tranches
on the first, second and third anniversary of the award .

Car Allowance: Employee shall be provided a car allowance of One Thousand One
Hundred Fifty Dollars ($1150) per month which amount will be paid to Employee
monthly in full.

Relocation Assistance: Employee shall be entitled to receive reimbursement for
out-of-pocket expenses arising from Employee’s relocation from the UK to
California not to exceed Twenty Five Thousand Dollars ($25,000.00) and
including, without limitation, expenses related to packing, moving, storage, and
transport of personal goods and travel of family members. The Company shall
promptly make such reimbursement upon presentation of written receipts for such
expenses.

Vacation: During the term of the Employment Period, Employee shall be entitled
to a maximum of four (4) weeks of vacation time each calendar year (or a
prorated portion thereof). In the event that Employee is unable or fails to take
the total amount of vacation time authorized herein during any calendar year,
such unused vacation shall not roll over or be credited to the subsequent
year(s), but will be paid out in cash, and the balance of accrued vacation
reduced to zero at the end of such calendar year.

General Benefits: Pursuant to the terms and conditions of this Agreement,
Employee may participate in benefit plans (subject to the provisions of such
plans) and other perquisites which are made generally available to the Company’s
other

 

B-1



--------------------------------------------------------------------------------

employees and for which Employee qualifies, including, without limitation: group
health, dental, life, accident and disability insurance; the Company’s 401k
plan; flexible spending accounts; and the Company’s Employee Stock Purchase Plan
.

Bonus. Employee may receive a bonus; the eligibility, amount, payment terms and
other conditions of such bonus shall be subject to determination by the
Company’s Board of Directors in its sole and absolute discretion, but which, on
an annual basis, may amount to up to fifty percent ( 50%) of Employee’s annual
base salary.

Change-in-Control Severance. In lieu of the severance provisions set forth in
paragraph 6(c) hereof, Employee shall be entitled to participate in the
severance arrangement for Company executives in the event of a
change-in-control, the terms of which are set forth in Schedule “E” hereto.

 

Dated:                                    Company Dated:                        
           Employee

 

B-2



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE “C”

TO EMPLOYMENT AGREEMENT

DISCLOSURE OF INVENTIONS

Except as set forth below, there are no Inventions that I wish to exclude from
the operation of Section 7(a) or 7(b) of this Agreement:

 

Dated:                                    Employee

 

C-1



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE “D”

TO EMPLOYMENT AGREEMENT

CALIFORNIA LABOR CODE SECTION 2780

California Labor Code Section 2870 substantially provides:

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his rights in an invention to his
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent that a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

D-1



--------------------------------------------------------------------------------

SCHEDULE “E”

TO EMPLOYMENT AGREEMENT

FORM OF CHANGE-IN- CONTROL SEVERANCE AGREEMENT